DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/19 and 5/21/20 have been considered by the examiner and made of record in the application file.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
As to claims 1 and 12, Rolland (US 20190069141) teaches method for dynamic filtering of a group communication.  Wang et al (US   20180286214) teaches grouped multi-device anti-loss warning system and a method for executing the same.  Vandikas et al (US 20180270351) teaches method and call manager node for handling group calls.  Patel et al (US 20180160277) teaches System and Method for Situational Awareness Driven Group Communications.  Wang et al (US 20170339512) teaches Cross-layer Context Management.  Yuan et al (US 20170171392) teaches method and apparatus for subgroup call to group members missing a group call.  Yuan et al (US 20170019816) teaches enhanced quality of service class identifier modification.  Agunik et al (US 20160066163) teaches method and apparatus for multiple types of group membership based on status in applications.  Stojanoski et al (US 20150373510) teaches multicast-based group communications in ad hoc arrangements of wireless devices.  Stojanoski et al (US 20150359023) teaches targeted group-based discovery 
Dependent claims 2-11, 13-20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	February 22, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642